Interview Summary (Continued)

Pertinent Prosecution History
On 31 October 2017, Applicant filed the instant Reissue Application No. 15/799,926 (“‘926 Reissue Application”). The Examiner finds that the ‘926 Reissue Application was filed to amend the inventorship to include one additional inventor. (See oath/declaration filed 31 October 2017 (“Oct 2017 Declaration”). 
The Office issued the most recent Non-Final Office action on 07 January 2020 (“Jan 2021 Non-Final Office Action”). In particular, the Jan 2021 Final Office Action provided rejections for claims 1-6, 8-16 and 18-22 (“Rejected Claims”) under 35 U.S.C. 251; 35 U.S.C. 112(a) and 112(b); 35 U.S.C. 103(a), respectively and Obvious Double Patenting.1

Interview Content	
Owner provided the Examiner with a preliminary agenda for discussion purposes (“April 2021 Pre-Interview Agenda”). The April 2021 Pre-Interview Agenda is included as an appendix to this instant Interview Summary Record.
On 07 April 2021, Applicant and the Office discussed the outstanding Office action in the instant ‘926 Reissue Application. Discussion began with the amendment to the specification included with the April 2021 Pre-Interview Agenda (“Mar 2021 Spec Amendment”). The Office noted that the included first amended paragraph of the Mar 2021 Spec Amendment has “double i.e., “[[205]]”). The Office asserted that the removed subject matter of “205”should be “single bracketed” (e.g., “[205]”) instead. The interview discussion moved to other issues set forth in the Jan 2021 Non-Final Office Action. Specifically, Applicant queried the Office with respect to the outstanding 35 U.S.C. §§ 112(a) and (b) rejections. The Office asserted that, at initial glance, the claim amendments potentially overcome the outstanding 35 U.S.C. §§ 112(a) and (b) rejections and that Applicant should provide adequate support and explanation from U.S. Patent No. 9,625,582 (“‘582 Patent”). Applicant then provided the Office with a brief overview of the ‘582 Patent claimed invention. Applicant focused on the inclusion of the first LIDAR being rotatable to scan a 360 degree field of view (FOV) and the second LIDAR being movable to scan a FOV that is narrower than 360 degrees (“First/Second LIDAR FOV Requirement”) to independent claims 1 and 16. (Emphasis added.) Applicant contends that Trepagnier et al. (U.S. Patent No. 5,689,328) (“Trepagnier”) teaches away from providing the First/Second LIDAR FOV Requirement. While the Office does not initial find that Trepagnier teaches away from combining prior art that teaches the First/Second LIDAR FOV Requirement, the Office is receptive to further evidence to support Applicants’ contention. In light of that discussion, the Office suggested Applicant focus their argument on Hoetzer (U.S. Publication No. 2010/0063736) and, while Hoetzer teaches the First/Second LIDAR FOV Requirement, how Hoetzer’s configuration is the exact opposite of Applicants’, thus not combinable. 
The Office also directed Applicant to U.S. Patent No. 10,120,079 (“‘079 Patent”) that is commonly owned, and to the fact that claim 15 of the ‘079 Patent recites the First/Second LIDAR FOV Requirement. Thus, the Office asserted that a terminal disclaimer would be required to obviate a pending nonstatutory double patenting rejection.

In conclusion, the Office respectfully asserted that Applicant should provide detailed arguments in a reply to address the discussions above, and that the Office is receptive to such arguments.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        







SJR
4/07/2021


    
        
            
        
            
        
            
    

    
        1 While the Rejected Claims stand rejected under 103(a) and Obvious Double Patenting in the Jan 2021 Final Office Action, the Examiner asserts that only: claims 1-6, 8, 9, 16 and 18-21 stand rejected under 35 U.S.C. §§ 112(a) and 251 as being new matter; and claims 1-6, 8, 9, 16 and 18-21 stand rejected under 35 U.S.C. 112(b) as being indefinite.